DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The instant Corrected Notice of Allowability is being issued to acknowledge receipt and consideration of the information disclosure statement submitted on 02/03/2022. The cited references in the IDS have no effect on the Reasons for Allowance noted in the Notice of Allowability dated 11/26/2021. Please refer to the aforementioned Notice of Allowability for the Examiner’s Amendment and the Reasons for Allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 was filed after the mailing date of the Notice of Allowability on 11/26/2021 and before payment of issue fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772